DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11, 13-19 are pending.
Response to Arguments
Applicant’s arguments in light of amendments of independent claims and in view of Specification are persuasive. The rejection of the claims is withdrawn.
     Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney on 04/05/2022.

The application has been amended as follows:

In the Claims:
1. (currently amended)	A method comprising:
	validating, by one or more electronic processors, one or more inputs to one or more steps in a process flow by verifying at least one of a hash and a digital signature of each of the one or more inputs, wherein the process flow is a design flow for at least one intellectual property (IP) block in a semiconductor; and
	generating, by the one or more electronic processors, a digital signature for each step from the one or more steps in the process flow, wherein the digital signature covers an output of said each step and the one or more inputs to said each step, wherein the digital signature is incorporated into a chain of digital signatures that is used to verify the process flow, and wherein the chain of digital signatures comprises at least one of hashes and digital signatures of test data and test results of the at least one IP block.

2. (currently amended)	The method of claim 1, further comprising:
	utilizing, by the one or more electronic processors, the chain of digital signatures to verify a set of binary objects used in the process flow; and
	using, by the one or more electronic processors, the set of binary objects in a manufacturing controller that creates a physical product.

3. (currently amended)	The method of claim 1, wherein the process flow further comprises a manufacturing flow for the at least one intellectual property (IP) block in the semiconductor, and wherein the method further comprises:
	loading, by the one or more electronic processors, the manufacturing flow into a computer-controlled manufacturing controller; and
	directing, via a computer-controlled manufacturing controller, a wafer fabrication device to manufacture the semiconductor using the manufacturing flow.

4. (original)	The method of claim 1, wherein the hash and the digital signature of each of the one or more inputs describes a source of each of the one or more inputs, a description of each of the one or more inputs, and a unique identification of a tool used to create each of the one or more inputs. 

5. (previously presented)	The method of claim 4, wherein the tool is from a group consisting of a synthesis tool, a place and route tool, and an optical proximity correction tool used in a design of the at least one IP block in the semiconductor. 

6. (original)	The method of claim 1, wherein the chain of digital signatures is added to a blockchain in order to provide an immutable record of the one or more inputs and the outputs of said each step.

7. (original)	The method of claim 1, wherein a previously produced output from a previous first step is used as an input to a subsequent second step in the process flow, and wherein a chain of digital signatures from a blockchain is used to verify the previously produced output.

8. (currently amended)	The method of claim 1, further comprising:
	storing, by the one or more electronic processors, the chain of digital signatures in a blockchain;
	testing, by the one or more electronic processors, outputs of said each step in the process flow, wherein the testing determines whether said each step from the process flow performs a predefined function of said each step;	
	in response to the testing determining that a particular step from the process flow failed to perform the predefined function, implementing, by the one or more electronic processors, an adjustment to the particular failed step from the process flow until the particular failed step from the process flow performs the predefined function; and
	storing, by the one or more electronic processors, the adjustment to the particular failed step in the blockchain.

9. (currently amended)	The method of claim 8, further comprising:
	training, by the one or more electronic processors, a neural network to identify a solution that cures a problem that caused the failed step from the process flow; 
	inputting, by the one or more electronic processors, a description of the failed step into the trained neural network; and
	implementing, by the one or more electronic processors, the solution identified by the neural network such that the failed step from the process flow performs the predefined function. 

10. (currently amended)	The method of claim 1, further comprising:
	generating, by the one or more electronic processors, multiple blockchain transactions, wherein each blockchain transaction from the multiple blockchain transactions is for a particular step in the process flow, wherein said each blockchain transaction describes a change to at least one of the one or more inputs to each said particular step in the process flow, and wherein each blockchain transaction further describes a change to the output of each said particular step in the process flow; and
	storing, by the one or more electronic processors, the multiple blockchain transactions in a non-linear blockchain that comprises multiple different pathways to an originating blockchain ledger for the particular step in the non-linear blockchain. 

11. (currently amended)	The method of claim 1, further comprising:
	confirming, by the one or more electronic processors, a transformation from the inputs to outputs for the steps in the process flow by validating a correctness of the transformation from the inputs to the outputs; and
	in response to confirming the transformation, signing, by a verifier, the transformation with a digital signature for the inputs and the outputs.

12. (cancelled)

13. (previously presented)	The method of claim 1, wherein the chain of digital signatures is stored in a blockchain, and wherein the blockchain maintains a catalog of the IP blocks.

14. (currently amended)	The method of claim 1, wherein the chain of digital signatures is stored in a blockchain, and wherein the method further comprises:
	auditing, by the one or more electronic processors, each step in the process flow;
	tracing, by the one or more electronic processors, each step in the process flow;
	validating, by the one or more electronic processors, each step in the process flow;
	verifying, by the one or more electronic processors, the chain of digital signatures; and
	responsive to verifying the chain of digital signatures, storing, by the one or more electronic processors, the chain of digital signature in the blockchain.

15. (currently amended)	The method of claim 14, further comprising:
	storing, by the one or more electronic processors, the blockchain in a library of process flows; and
	storing, by the one or more electronic processors, the library of process flows in a secure execution environment, wherein the secure execution environment protects the library of process flows from other software on a system.

16. (original)	The method of claim 1, wherein the validating of the one or more inputs and the generating of the digital signatures are performed within a secure execution environment that protects a confidentiality and integrity of the validating of the one or more inputs and the generating of the digital signatures from other software on a system.

17. (currently amended)	A method comprising:
	validating, by one or more electronic processors, one or more inputs to one or more steps in a process flow by verifying at least one of a hash and a digital signature of each of the one or more inputs; 
	generating, by the one or more electronic processors, a digital signature for each step from the one or more steps in the process flow, wherein the digital signature covers an output of said each step and the one or more inputs to said each step, and wherein the digital signature is incorporated into a chain of digital signatures that is used to verify the process flow;
	storing, by the one or more electronic processors, the chain of digital signatures in a blockchain;
	testing, by the one or more electronic processors, outputs of said each step in the process flow, wherein the testing determines whether said each step from the process flow performs a predefined function of said each step;	
	in response to the testing determining that a particular step from the process flow failed to perform the predefined function, implementing, by the one or more electronic processors, an adjustment to the particular failed step from the process flow until the particular failed step from the process flow performs the predefined function; and
	storing, by the one or more electronic processors, the adjustment to the particular failed step in the blockchain.

18. (currently amended)	The method of claim 17, further comprising:
	training, by the one or more electronic processors, a neural network to identify a solution that cures a problem that caused the failed step from the process flow; 
	inputting, by the one or more electronic processors, a description of the failed step into the trained neural network; and
	implementing, by the one or more electronic processors, the solution identified by the neural network such that the failed step from the process flow performs the predefined function.

19. (currently amended)	A method comprising:
	validating, by one or more electronic processors, one or more inputs to one or more steps in a process flow by verifying at least one of a hash and a digital signature of each of the one or more inputs; 
	generating, by the one or more electronic processors, a digital signature for each step from the one or more steps in the process flow, wherein the digital signature covers an output of said each step and the one or more inputs to said each step, and wherein the digital signature is incorporated into a chain of digital signatures that is used to verify the process flow;
	confirming, by the one or more electronic processors, a transformation from the inputs to outputs for the one or more steps in the process flow by validating a correctness of the transformation from the inputs to the outputs; and
	in response to confirming the transformation, signing, by a verifier, the transformation with a digital signature for the inputs and the outputs.

20. (cancelled)

				Allowable Subject Matter
Claims 1-11 and 13-19 are allowed.
  Reason for allowance
The invention defined in claims 1, 17 and 19 are not suggested by the prior art of record. 
The prior art of record (in particular, Pennington; Bill US 20060288220, Jesionowski; Thomas D. US 20130231967, FINCHELSTEIN; Daniel US 20210377219, Mercolino; Thomas J. US 20070160814, Jun, Tae-Ha US 20030069660, Gao; Yian US 20210367784, Sengupta; Shayan US 9590635, Small; George L. US 20180012311, Kuo; Jonathan Huy US 20070294738, Naka; Akiteru US 20080155406, and Vilmos; Andras US 20120215694) singly or in combination does not disclose, with respect to independent claim 1 “the digital signature is incorporated into a chain of digital signatures that is used to verify the process flow, and wherein the chain of digital signatures comprises at least one of hashes and digital signatures of test data and test results of the at least one IP block.” 
with respect to claim 17 “testing, by the one or more electronic processors, outputs of said each step in the process flow, wherein the testing determines whether said each step from the process flow performs a predefined function of said each step;	
in response to the testing determining that a particular step from the process flow failed to perform the predefined function, implementing, by the one or more electronic processors, an adjustment to the particular failed step from the process flow until the particular failed step from the process flow performs the predefined function; and
storing, by the one or more electronic processors, the adjustment to the particular failed step in the blockchain.”
And with respect to claim 19 “confirming, by the one or more electronic processors, a transformation from the inputs to outputs for the one or more steps in the process flow by validating a correctness of the transformation from the inputs to the outputs; and
in response to confirming the transformation, signing, by a verifier, the transformation with a digital signature for the inputs and the outputs.” in combination with the other claimed features as a whole.
Therefore,  independent claims 1, 17 and 19 are allowed.
Dependent claims 2-11, 13-16 and 18 are also allowed based on their dependencies on independent claims 1, 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493